DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 	Applicant's amendment and response filed on 7/27/2022 has been received and entered in to the case. 
	Claims 9-10, 12 have been canceled, and claims 1-8, 11 and 13-16 have been considered on the merits. All arguments have been fully considered. 

	As indicated previously, the TDs filed on 3/25/2022 and 4/28/2022 have been entered.
	Regarding the double patenting rejection based on US PAT. 11,111,476, applicant’s argument filed on 7/27/2022 was persuasive and the claim rejection has been withdrawn.

	Claims 1-8, 11 and 13-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims directed to the method for producing an artificial cell aggregate having a CMZ-like structure, a retinal pigment epithelium and a neural retina (claims 1-6 and) are substantially similar to the allowed method claims of 14/406440 (now US PAT. 10,077425), and the claims have been indicated allowable. Claims 7-8, 11, 14-16 directed to the product have been rejected based on the teachings of Eiraku (2011, Nature) and Sasai et al (2012, Development). Applicant’s amendment overcame the rejections as the specific structural limitation was given to the claimed product. Thus, the claimed product is not being anticipated or obvious over the teachings of the cited references. The TDs filed for the double patenting rejections were recorded and the obviousness double patenting rejections were withdrawn except one based on the ‘476 patent. However, applicant’s argument in the instant remarks was sufficient to overcome the rejection, and the double patenting rejection is withdrawn. The pending claims are free of claim rejections and allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632